SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 28, 2011 SELECTICA, INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 2121 South El Camino Real San Mateo, California 94403 (Address of Principal Executive Offices) (408)570-9700 (Issuer Telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item3.03 Material Modification to Rights of Security Holders. On December 28, 2011, Selectica, Inc. (the “Company”) entered into Amendment 3 (the “Amendment”) between the Company and Wells Fargo Bank, N.A., as Rights Agent (“Wells Fargo”), to the Amended and Restated Rights Agreement dated January2, 2009, as amended, (the “Rights Agreement”), between the Company and the Rights Agent.The Amendment, which is effective as of December 28, 2011, extends the term of the Rights Plan to December 28, 2014 and increases the purchase price payable on exercise of Rights under the Rights Agreement to reflect current circumstances. The foregoing description of the Amendment is qualified in its entirety by reference to the full text of the Amendment, attached hereto as Exhibit 4.4 and incorporated herein by reference, the full text of the Amended and Restated Rights Agreement, which was attached as Exhibit 4.1 to the Form 8-K filed by the Company on January5, 2009 and incorporated herein by reference, the full text of Amendment1 to Amended and Restated Rights Agreement, which was attached as Exhibit 4.2 to the Form 8-K filed by the Company on January28, 2009 and incorporated herein by reference and the full text of Amendment 2 to Amended and Restated Rights Agreement, which was attached as Exhibit 4.3 to the Form 8-K filed by the Company on April 29, 2009. Item9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Description Exhibit4.4 Amendment 3 dated December 28, 2011 between Selectica, Inc. and Wells Fargo Bank, N.A., as Rights Agent, to the Amended and Restated Rights Agreement dated January 2, 2009, as amended, between Selectica, Inc., and the Rights Agent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 28, 2011 SELECTICA, INC. By: /s/Todd Spartz Name: Todd Spartz Title: Chief Financial Officer
